                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

FELIPE ACCIOLY VIEIRA,

                Plaintiff,

v.                                                        Case No: 2:18-cv-323-FtM-UAM

ANTHONY KORDA and THE KORDA
LAW FIRM,

               Defendants.


                                             ORDER

       This matter comes before the Court upon review of the Supplemental Mediator’s Report

filed on February 27, 2019. Doc. 99. The Mediator indicates the parties held a mediation on

January 7, 2019, at which all the parties and their representatives were present with full authority

to settle the case. Id. at 1. The Mediator reports that the mediation was continued with the

consent of the parties and, after further discussions, this matter has been resolved. Id.

       ACCORDINGLY, it is

       ORDERED:

       1.      Defendants’ Motion to Dismiss First Amended Complaint with Prejudice and

Incorporated Memorandum of Law (Doc. 65) is DENIED as moot.

       2.      This case is DISMISSED without prejudice and subject to the right of the parties,

within SIXTY (60) DAYS of the date of this Order, to submit a stipulated form of final order or

judgment, or request an extension of time to submit a stipulated form of final order or judgment,

or for any party to move to reopen the action, only upon a showing of good cause. After that

SIXTY (60) DAY period, this dismissal shall be deemed with prejudice and judgment will be

entered without further notice or order. The Clerk is directed to terminate any previously
scheduled deadlines and pending motions, and administratively close the case pending further

Order.

         DONE and ORDERED in Fort Myers, Florida on this 27th day of February, 2019.




Copies:
Counsel of record




                                            -2-
